02-11-399-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00399-CV 
 
 



Clyde T. Moore, Jr.


 


APPELLANT




 
V.
 




Sharon Lashlee Moore


 


APPELLEE 



 
 
----------
 
FROM THE 231st
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Clyde T. Moore, Jr. attempts to appeal the trial court’s final decree of
divorce, which the court signed on June 16, 2011.  Because appellant did not
timely file his notice of appeal, we must dismiss this appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2 (f).
          Appellant
timely filed a motion for new trial on July 1, 2011.  Accordingly, appellant’s
notice of appeal was due September 14, 2011.  See Tex. R. App. P.
26.1(a)(1).  But appellant did not file his notice of appeal until October 3,
2011, and there is no evidence that he mailed his notice of appeal during the
time for filing a motion to extend.  See Tex. R. App. P. 9.2(b), 26.3. 
On October 7, 2011, we sent appellant a letter expressing our concern that we
lack jurisdiction because the notice of appeal was untimely filed.  See
Tex. R. App. P. 25.1(b), 26.1; Crites v. Collins, 284 S.W.3d 839, 840
(Tex. 2009) (indicating that the timely filing of a notice of appeal under rule
26.1 is jurisdictional).  We informed appellant that unless he or any party
desiring to continue the appeal filed a response showing grounds for continuing
the appeal, this appeal may be dismissed for want of jurisdiction.
          In
response, appellant sent us a letter contending that the trial judge denied his
constitutional right to a jury trial by manipulating the court filing system,
falsifying documents, and making false allegations of untimely filing dates. 
However, the response does not show grounds for continuing the appeal.  Because
appellant’s notice of appeal was untimely, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DELIVERED:  November 10,
2011




[1]See Tex. R. App. P. 47.4.